DogInn Inc. 1380 Lougar Ave. Sarnia, Ontario N7S 5N7 June 16, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Ryan Houseal Re:DogInn Inc. Registration Statement on Form S-1 Filed May 18, 2011 File No. 333-173438 Dear Mr. Houseal, We are in receipt of your comment letter of June 10, 2011 and have filed an amendment to the S-1 which was originally filed April 11, 2011. Risk Factors, page 5 General 1.Risk factor added to page 6. 2.Risk factor on page 8 revised Management’s Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources, page 21 3.Revised. Description of Business The Market, page 13 4.Cites to third-party website addresses have been deleted. Yours truly, /s/ Thomas Bartlett Thomas Bartlett President
